In tax certiorari proceedings, to review the assessments for various tax years affecting the real property of the several petitioners, in which 10 orders were made by the Supreme Court, Nassau County, pursuant to section 96 of the Civil Practice Act, granting consolidation of the proceedings for the different tax years as to each parcel, the Board of Assessors of Nassau *822County appeal, as limited by their brief, from so much of seven of said orders dated July 12, 1962 and from so much of three of said orders dated July 31, 1962, as granted the petitioners’ respective motions: (a) to enforce a stipulation heretofore entered into between counsel for the petitioners and the Deputy County Attorney insofar as such stipulation waived the filing by petitioners of a statutory petition and notice for [the 1959-1960 tax year; and (b) on the basis of such stipulation, to include, as one of the proceedings to be consolidated, the proceeding seeking a review of the assessment for said tax year upon the respective parcels of the petitioners. I By order dated December 6, 1962, the appeal in Matter of Stackler v. Podeyn was discontinued upon consent of the parties. Orders, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements to each group of petitioners filing a separate brief as respondents on this appeal. In our opinion, with respect to the 1959-1960 tax year, the stipulation made in open court between counsel for the petitioners and the Deputy County Attorney was sufficient to warrant the dispensation and waiver of the filing and the service ¿f the petition and notice prescribed by statute (Real Property Tax Law, § 702; Nassau County Administrative Code, § 6-17.3; L. 1939, chs. 272, 704, as amd.). Beldoek, P. J., Christ, Rabin and Hopkins, JJ., concur; Kleinfeld, J., taking no part.